Exhibit 10.71
Asset Purchase Agreement
 
Between

 
Canufly.net, Inc. as Seller

 
And

 
XFone USA, Inc., as Purchaser

--------------------------------------------------------------------------------



 
PAGE
ARTICLE 1 SALE AND TRANSFER OF ASSETS
1
1.1 Sale and Transfer of Business and Assets 
1
1.2 Assumption of Liabilities 
2
1.3 Purchase Price 
3
1.4 Closing 
4
1.5 Seller's Obligations at Closing; Further Acts and Assurances 
4
ARTICLE 2 REPRESENTATIONS AND WARRANTIES BY SELLER AND SHAREHOLDERS 
5
2.1 Organization, Corporate Power and Qualification 
5
2.2 Capitalization 
5
2.3 Subsidiaries 
5
2.4 Financial Statements 
5
2.5 Absence of Undisclosed Liabilities 
6
2.6 Letters of Credit 
6
2.7 Absence of Certain Recent Changes 
6
2.8 Title to Properties 
8
2.9 Agreements, Contracts and Commitments 
8
2.10 Burdensome Agreements 
11
2.11 Related Party Transactions 
11
2.12 Execution, Delivery and Performance of Agreement; Authority 
11
2.13 Customer Contracts 
11
2.14 Equipment 
12
2.15 Receivables 
12
2.16 Relationship with Suppliers 
12
2.17 Guarantees 
12
2.18 Permits and Licenses 
12
2.19 Assets Necessary to Business 
12
2.20 Litigation 
12
2.21 Compliance With Laws and Other Instruments 
13
2.22 Taxes 
13
2.23 Investment Representation; Legends 
14

 

--------------------------------------------------------------------------------


2.24 Environmental Matters 
14
2.25 ERISA 
15
2.26 Employee Matters 
15
2.27 Insurance 
15
2.28 Labor Matters 
16
2.29 Books of Account; Reports; Bank Accounts 
16
2.30 Intellectual Property 
16
2.31 No Finders or Brokers 
16
2.32 Restrictions on Business Activities 
16
2.33 Disclosure 
16
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER 
17
3.1 Organization and Standing of Purchaser 
17
3.2 Authority; Binding Effect 
17
3.3 No Finders or Brokers 
17
ARTICLE 4 COVENANTS OF PURCHASER 
17
4.1 Corporate Action 
17
4.2 Handling of Documents 
17
ARTICLE 5 COVENANTS OF SELLER AND SHAREHOLDERS 
18
5.1 Access and Information 
18
5.2 Conduct of Business 
18
5.3 Best Efforts to Secure Consents 
18
5.4 Unusual Events 
18
5.5 Interim Financial Statements 
18
ARTICLE 6 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER 
19
6.1 Representations and Warranties True 
19
6.2 No Obstructive Proceeding 
19
6.3 Proceedings and Documents Satisfactory 
19
6.4 Shareholder Approval 
19

--------------------------------------------------------------------------------


ARTICLE 7 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER 
19
7.1 Representations and Warranties True 
19
7.2 No Obstructive Proceeding 
20
7.3 Shareholder Approval 
20
7.4 Consents and Approvals; Releases 
20
7.5 Proceedings and Documents Satisfactory 
20
7.6 No Adverse Change 
20
7.7 Federal and State Approvals; Licensing 
20
7.8 Due Diligence 
20
ARTICLE 8 TERMINATION 
21
8.1 Optional Termination 
21
8.2 Notice of Abandonment 
21
8.3 Mandatory Termination 
21
8.4 Termination 
21
ARTICLE 9 INDEMNIFICATION 
22
9.1 Grant of Indemnity. 
22
ARTICLE 10 MISCELLANEOUS 
23
10.1 Expenses/Taxes 
23
10.2 Notices 
23
10.3 Entire Agreement 
24
10.4 Governing Law 
24
10.5 WAIVER OF TRIAL BY JURY 
25
10.6 Legal Fees and Costs 
25
10.7 Time 
25
10.8 Section Headings 
25
10.9 Waiver 
25
10.10 Exhibits 
25
10.11 Set-off Rights 
25
10.12 Assignment 
25
10.13 Binding on Successors and Assigns 
26
10.14 Parties in Interest 
26
10.15 Amendments 
26

 

--------------------------------------------------------------------------------


10.16 Drafting Party 
26
10.17 Counterparts 
26
10.18 Reproduction of Documents 
26
10.19 Public Disclosure 
26
10.20 Access to Records After Closing 
27
10.21 Non-Competition and Non-Solicitation
27
   

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
 
Asset Purchase Agreement ("Agreement") executed as of January 10, 2006, to be
effective as of January 1, 2006 between Canufly.net, Inc., a Mississippi
corporation (the "Seller") and XFone USA, Inc., a Mississippi corporation (the
"Purchaser"), and Michael Nassour, as the principal shareholder of the Seller
(the "Shareholder").
 
WHEREAS, Seller owns, holds, and uses certain assets and rights in connection
with the telecommunications business currently operated by Seller (the
"Business");
 
WHEREAS, Purchaser is a wholly-owned subsidiary of XFone, Inc., an Arizona
corporation ("XFone");
 
WHEREAS, Buyer desires to purchase all of assets of Seller, and Seller desires
to sell the assets to Purchaser, all in accordance with and subject to the terms
and conditions hereinafter set forth, and
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE 1  
SALE AND TRANSFER OF ASSETS
 
1.1  Sale and Transfer of Business and Assets. Subject to and upon the terms and
conditions set forth in this Agreement, Seller will sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser will purchase, at the Closing
Date hereunder, all of the business, assets, properties, goodwill and rights of
Seller as a going concern, of every nature, kind and description, tangible and
intangible, wheresoever located and whether or not carried or reflected on the
books and records of Seller (hereinafter sometimes collectively called "Seller's
Assets"), including, without limitation, (i) the right to use Seller's corporate
name and all variations thereof other than canufly.org and canufly.com, and the
customer list and all information and records with respect to the customers of
the Seller (the “Transferred Customers”) together with all service contracts
with the Transferred Customers for services provided by the Seller to the
Transferred Customers, (ii) the assets referred to in the form of Bill of Sale
attached hereto as Schedule "1" and (iii) the assets reflected on the Balance
Sheet referred to in Section 2.4 hereof, with only such dispositions of such
assets reflected on the Balance Sheet as shall have occurred in the ordinary
course of Seller's business between the date thereof and the Closing and which
are permitted by the terms hereof, and excluding only (a) the minute books,
corporate seal and stock records of Seller, or (b) the assets set forth on
Exhibit “A” to the Bill of Sale (collectively the "Excluded Assets"). Seller's
Assets shall be conveyed free and clear of all liabilities, obligations, liens
and encumbrances excepting only those liabilities and obligations which are
expressly to be assumed by Purchaser hereunder and those liens and encumbrances
securing the same which are specifically disclosed herein or expressly permitted
by the terms hereof.
 
-1-

--------------------------------------------------------------------------------


1.2  Assumption of Liabilities. Purchaser hereby agrees to assume, pay, perform
and discharge only the liabilities of Seller set forth on Schedule 2 (the
"Assumed Liabilities").
 
It is expressly acknowledged and agreed that Purchaser will not assume and shall
not be liable, either expressly or impliedly, for any of the obligations or
liabilities of Seller of any kind and nature other than those specifically
assumed in Section 1.2 as set forth on Schedule 2; without limiting the
foregoing, Purchaser shall not assume or become liable (expressly or impliedly)
with respect to any of the following:
 
(a)  except as set forth on Schedule 2, any liability of Seller, either directly
or indirectly, for either principal or interest, with respect to advances or
loans made to or owed by Seller;
 
(b)  any liability or claim arising out of or related to the operation and use
of the Seller's Assets prior to the Closing Date (as hereinafter defined),
including, without limitation, any obligations or liabilities of Seller with
respect to contract, negligence, strict liability in tort, product liability or
breach of warranty claims;
 
(c)  except as set forth on Schedule 2, any liability arising out of any
employee benefit plans maintained by Seller for the benefit of any employees of
Seller or any other liability of Seller with respect to any employees including
but not limited to incentive compensation plans, severance pay, accrued
salaries, wages, bonuses, payroll taxes, hospitalization and medical insurance,
deferred compensation and vacation and sick pay;
 
(d)  any liability attributable to personal property tax assessed by any
governmental entity, federal, state, or local, against any of the assets to be
conveyed or leased hereunder, such taxes to remain the responsibility of Seller;
and
 
(e)  any liability for any other tax assessed by any governmental entity,
federal, state, or local, attributable to the business of Seller relating to the
period on or before the Closing Date, including but not limited to, any income,
franchise, excise, sales, or use taxes.
 
Seller covenants and agrees to satisfy or pay when due, any and all liabilities
of Seller not expressly assumed by Purchaser.
 
-2-

--------------------------------------------------------------------------------


1.3  Purchase Price.
 
(a)  In consideration of the sale, transfer, conveyance, assignment and delivery
of the Seller's Assets by Seller to Purchaser, and in reliance upon the
representations and warranties made herein by Seller, Purchaser will, in full
payment thereof, pay to Seller at the Closing a total purchase price of up to
$740,000.00, payable as follows:
(i)  Cash in the amount of One Hundred Eighty-five Thousand and no/100 Dollars
payable in twelve equal monthly installments with the first installment of
$15,416.66 to be paid at closing and thereafter on the last day of the month for
the eleven months following closing.
 
(ii)  Purchaser shall payoff the loan with the B&K Bank in an amount not to
exceed $275,000.
 
(iii)  A number of restricted shares of the common stock of XFone, Inc.
(“Purchaser Common Stock”) with an agreed market value of $90,000.00 determined
using the average closing price of the Parent Common Stock for the ten (10)
trading days preceding the trading day immediately prior to the Closing Date,
which shall be issued to the Seller’s stockholders on a pro-rata basis based on
their respective ownership interest in the Seller as certified by the Seller and
Stockholder at Closing.
 
(iv)  A number of Parent Stock Warrants (as defined herein) with a value of
$45,000.00 calculated one day prior to the Closing Date assuming a 90%
volatility of the underlying Parent Common Stock pursuant to the Black Scholes
option - pricing model, which shall be issued to the stockholders of Seller on a
pro-rata basis based on their respective ownership interest in the Seller as
certified by the Seller and Stockholder as of the Closing Date. “Parent Stock
Warrants’ shall mean warrants convertible on a one to one basis into Parent
Common Stock with a term of five (5) years, a strike price that is 10% above the
closing price of the Parent Common Stock on the Closing Date and the Parent
Common Stock into which the warrant is convertible is restricted stock.
 
(v)  Escrow Additional Parent Common Stock and Additional Common Stock Warrants.
Provided that one year from the Closing Date, the monthly revenue from the
Transferred Customers is at 85% or more of the December 2005 monthly revenue of
the Transferred Customers as set forth in Schedule 3 hereto, then there shall be
issued a number of Parent Common Stock with a value equal to $90,000 and Parent
Stock Warrants equal in value to $45,000, which Parent Common Stock and Parent
Stock Warrants shall be valued as on the same basis the Parent Common Stock and
Parent Stock Warrants issued at the Closing Date; provided for every one percent
(1%) that the average customer billings fall below eighty-five percent, then
there would be a reduction in value of $2,450 for the Parent Stock Warrants and
$4,950 for the Parent Common Stock; and further provided there shall be a dollar
for dollar reduction for any Loss (as defined in Article 9) of the Purchaser
Indemnified Parties, for which two-thirds of the Loss shall be applied to reduce
the amount of the Parent Common Stock and one-third of the Loss shall be applied
to reduce the amount of Parent Stock Warrants. In the event a claim for a Loss
has been made but not finally determined, then an amount of Parent Common Stock
and Parent Stock Warrants shall be reserved to cover the alleged Loss until
finally resolved. During the one year period, the Purchaser shall provide to the
Seller on a monthly basis as report of the monthly revenue billings for the
Transferred Customers. At the end of the one year period, the Purchaser shall
provide notice to the Seller of the amount of the Escrow Additional Parent
Common Stock and Additional Stock Warrants it proposes to be issued and the
basis therefore based on the calculation of the monthly revenue of the
Transferred Customers. In the event the Seller does not notify the Purchaser in
writing within ten business days from the date of receipt of the notice that it
disputes the calculation, the calculation shall be deemed final. In the event
the Seller shall dispute the calculation by giving notice, then in such event
the parties shall attempt in good faith for thirty (30) days to resolve the
dispute and if the parties are able to resolve the dispute, the parties shall
set forth its agreement in writing. In the event the parties are not able to
resolve the dispute, the parties agree to submit the claim to arbitration to be
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules by a single arbitrator and the decision of the
arbitrator shall be binding on the parties. The Additional Parent Common Stock
and Parent Stock Warrants shall be issued to the Canufly.net, Inc. stockholders
on the same basis as the Parent Common Stock and Parent Stock Warrants issued at
Closing.
 
-3-

--------------------------------------------------------------------------------


1.4  Closing. The Closing shall take place at 10:00 A.M., local time, on the
24th day of January, 2006 at the offices of Watkins Ludlam Winter & Stennis,
P.A. or such other time and place as the parties may agree upon provided that
the parties agree that the closing and transfer of assets shall be effective as
of January 1, 2006 (the “Closing Date”). January 1, 2006 is herein sometimes
referred to as the Closing Date. In the event either of the parties is entitled
not to close on the scheduled date because a condition to the Closing set forth
in Article 6 or 7 hereof has not been met (or waived by the party or parties
entitled to waive it), such party may postpone the Closing from time to time, by
giving at least five days prior notice to the other party, until the condition
has been met (which all parties will use their best efforts to cause to happen),
but in no event to a date later than June 30, 2006.
 
1.5  Seller's Obligations at Closing; Further Acts and Assurances.
 
(a)  At the Closing, Seller will deliver to Purchaser and the Purchaser will
deliver the Purchase Price:
 
(i)  a Bill of Sale duly executed by Seller in the form of Schedule “1” annexed
hereto (the “Bill of Sale”);
 
(ii)  a certificate of the Seller setting forth (i) all the stockholders of the
Seller as of the Closing Date and the number of shares owned by each and each
stockholders respective ownership interest in the Seller at the Closing Date;
(ii) a certified resolution of the Seller’s Board of Directors and Shareholder
approving this Agreement and the transactions contemplated hereby; and (iii) the
certifications required by Article 7;
 
(iii)  all Required Consents as set out in Exhibit 5.3 of the Exhibit Volume;
 
(iv)  such other good and sufficient instruments of conveyance, and transfer, in
form and substance satisfactory to Purchaser's counsel, as shall be effective to
vest in Purchaser good and marketable title to Seller's Assets;
 
(v)  all contracts, files and other data and documents pertaining to Seller's
Assets, except Seller's minute books and stock ledger records; and
 
(vi)  all documents required to be delivered to Purchaser under the provisions
of this Agreement.
 
(b)  At any time and from time to time after the Closing, at Purchaser's request
and without further consideration, Seller and Shareholder will execute and
deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such action as Purchaser may reasonably deem necessary or
desirable in order to more effectively transfer, convey and assign to Purchaser,
and to confirm Purchaser's title to, all of Seller's Assets, to put Purchaser in
actual possession and operating control thereof and to assist Purchaser in
exercising all rights with respect thereto.
 
(c)  Seller agrees that Purchaser shall have the right and authority to collect
for its own account all receivables and other items which shall be transferred
to Purchaser as provided herein and to endorse with the name of Seller any
checks received on account of any such receivables or other items. Seller agrees
that it will promptly transfer and deliver to Purchaser any cash or other
property which Seller may receive in respect of such receivables or other items.
 
-4-

--------------------------------------------------------------------------------


ARTICLE 2  
REPRESENTATIONS AND WARRANTIES BY SELLER AND SHAREHOLDERS
 
Seller and Shareholder, jointly and severally, hereby represent and warrant to
Purchaser as follows:
 
2.1  Organization, Corporate Power and Qualification. Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Mississippi and has full corporate power and authority and all
authorizations, licenses and permits necessary to own, lease and operate its
properties and assets and to carry on its business as and where it is now being
conducted, to enter into this Agreement, and to consummate the transactions
contemplated hereby Seller is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such
qualification necessary. A copy of Seller's Articles of Incorporation and all
amendments thereto as of the date hereof and a copy of Seller's by-laws, as
amended to the date hereof (both certified by the Secretary of Seller), are
included as Exhibit 2.1B of the Exhibit Volume and are true, accurate and
complete as of the date hereof.
 
2.2  Capitalization. Except as noted in Exhibit 2.2, the authorized capital
stock of Seller consists of 1,000,000 shares of no par value common stock, of
which as of the date hereof, 669,154.92 shares have been duly authorized by all
necessary corporate action on the part of Seller, are validly issued and
outstanding, fully paid and non-assessable and all of which are owned
beneficially and of record by the Shareholders as set forth in Exhibit 2.2.
There are no other authorized or outstanding or authorized equity securities of
Seller of any class, kind or character, and there are no outstanding rights,
contracts, rights to subscribe, conversion rights, exchange rights, warrants,
options, calls puts or other agreements or commitments of any character relating
to the capital stock of Seller or any securities convertible or exchangeable or
exercisable for any shares of stock of any class of capital stock of Seller.
 
2.3  Subsidiaries. Seller has and at Closing will have no direct or indirect
ownership interest in, by way of stock ownership or otherwise, any corporation,
association, joint venture, partnership or business enterprise and has no
commitment to purchase any such interest, direct or indirect.
 
2.4  Financial Statements. Exhibit 2.4 consists of the following financial
statements of Seller: unaudited balance sheet (“Balance Sheet”) of Seller as of
December 31, 2005 (“Balance Sheet Date”) and unaudited Statement of Operations
of Seller for the month ending December 31, 2005 and year ending 2005,
(unaudited financial statements and the related notes being herein called
"Seller Financial Statements").
 
The Seller Financial Statements are true, complete and accurate, have been based
upon the information contained in the books and records of Seller and present
fairly the assets, liabilities and financial condition of Seller as at the
respective dates thereof and the results of their operations for the periods
ended at the respective dates thereof, in each case prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved and with prior periods, except that in the
unaudited portion of the Seller Financial Statements (i) are subject to year-end
audit adjustments, and (ii) do not contain footnotes. The Seller Financial
Statements do not contain any material inaccuracy and do not suffer from any
material omissions.
 
-5-

--------------------------------------------------------------------------------


2.5  Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Balance Sheet as of the Balance Sheet Date, Seller
had no liabilities, claims or obligations (whether accrued, absolute,
contingent, unliquidated or otherwise, whether or not known to Seller or
Shareholder or any directors, officers or employees of Seller, whether due to
become payable and regardless of when or by whom asserted). Since the Balance
Sheet Date, Seller has not made any contract, agreement or commitment or
incurred any obligation or liability (contingent or otherwise), nor has there
been any discharge or satisfaction of any obligation or liability owed by
Seller, which is not in the ordinary course of business nor has there occurred
any loss or material injury to any of the Seller’s Assets as the result of any
fire, accident, act of God or the public enemy, or other casualty, or any
adverse material change in the any of the Seller’s Assets or in the condition
(financial or otherwise) of the Business.
 
2.6  Letters of Credit. Except as disclosed in Exhibit 2.6 hereto, there are no
outstanding letters of credit issued at the request of Seller to any suppliers
or obligees of Seller with respect to the operations of Seller.
 
2.7  Absence of Certain Recent Changes. Except as expressly provided in this
Agreement or as set forth on Exhibit 2.7 in alphabetical order corresponding to
the following subsections since the Balance Sheet Date, and through the Closing
Date, Seller has not been and will not have:
 
(a)  except current liabilities for trade or business obligations incurred in
connection with the purchase of goods or services in the usual and ordinary
course of business, consistent with past practice, and in an amount which is
usual and normally incurred, both individually and in the aggregate, any
indebtedness or other liabilities (whether accrued, absolute, contingent or
otherwise), guaranteed any indebtedness or sold any assets other than inventory
in the normal course of business;
 
(b)  suffered any damage, destruction or loss, whether or not covered by
insurance;
 
(c)  suffered the resignation or other termination of any management personnel
of Seller, or the loss of or other termination of a business relationship with
any customers or suppliers of Seller's business;
 
(d)  increased the regular rate of compensation payable to any employee, other
than normal merit and cost of living increases granted in the ordinary course of
business; or increased such compensation by bonus, percentage, compensation
service award or similar arrangement theretofore in effect for the benefit of
any employees, and no such increase is required;
 
(e)  established or agreed to establish, amended or terminated any pension,
retirement or welfare plan or arrangement for the benefit of their employees not
theretofore in effect;
 
(f)  suffered any change in financial condition, assets, liabilities,
operations, prospects or business or suffered any other event or condition of
any character which individually or in the aggregate has or might reasonably
have a material adverse effect on Seller;
 
-6-

--------------------------------------------------------------------------------


(g)  had any change in the capitalization of Seller, including, without
limitation, the issuance by Seller of any shares of stock of any class, any
subscriptions, options, warrants, convertible securities, rights, calls,
agreements, commitments or rights affecting or relating in any manner whatsoever
to any equitable interests in Seller;
 
(h)  declared or paid any dividend or other distribution on any class of the
capital stock of Seller or purchased or redeemed any of its capital stock;
 
(i)  failed to replenish its inventories and supplies in a normal and customary
manner consistent with past practice and prudent business practice prevailing in
the industry or made any purchase commitments in excess of normal, ordinary and
usual for the business or at any price in excess of current market price or
terms more onerous than customary in the industry or made any change in its
selling, pricing, advertising or personnel practices inconsistent with prior
practices and prudent business practices prevailing in the industry;
 
(j)  experienced any labor organizational efforts, strikes or complaints other
than grievance procedures in the ordinary course of business or entered into any
collective bargaining agreements with any union;
 
(k)  made any single capital expenditure which exceeded $2,000 or made aggregate
capital expenditures which exceeded $10,000;
 
(l)  permitted or allowed any of the Seller's Assets (real, personal or mixed,
tangible or intangible) to be subjected to any mortgage, pledge, lien, security
interest, encumbrance, restriction or charge of any kind;
 
(m)  written down the value of any of the Seller's Assets, or written off as
uncollectible any notes or accounts receivable;
 
(n)  paid, discharged or satisfied any claims, liabilities or obligations
(absolute, accrued, contingent or otherwise) other than in the usual and
ordinary course of business;
 
(o)  canceled any debts or waived any claims or rights whether or not in the
usual and ordinary course of business;
 
(p)  paid, lent or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, Seller or any of the officers or
directors of Seller or of any "affiliate" or "associate" of any of their
officers or directors (as such terms are defined in the rules and regulations of
the Securities and Exchange Commission under the Securities Act of 1933, as
amended), except for reimbursement of ordinary and reasonable business expenses
related to the business of Seller and compensation to officers at rates not
exceeding the rates of compensation at the Balance Sheet Date;
 
-7-

--------------------------------------------------------------------------------


(q)  amended, terminated or otherwise altered (whether by action or inaction)
any contract, agreement or license to which Seller is a party, or received any
notice of termination or violation of the same;
 
(r)  entered into a material transaction other than in the ordinary course of
business or made any change in any method of accounting or accounting practice;
 
(s)  canceled, or failed to continue, insurance coverages; or
 
(t)  agreed, whether in writing or otherwise, to take any action described in
this § 2.7.
 
2.8  Title to Properties.
 
(a)  The Seller has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its properties and
assets, real, personal and mixed, used or held for use in its business, free and
clear of any Liens, except: (i) as reflected in the Financials; (ii) Liens for
Taxes not yet due and payable; and (iii) such imperfections of title and
encumbrances, if any, which do not detract materially from the value of, or
interfere materially with the present use of, the property subject thereto or
affected thereby.
 
(b)  Exhibit 2.8 contains an accurate and complete list and description of all
real property owned by the Seller or in which the Seller has a leasehold or
other interest or which is used by the Seller in connection with the operation
of its business (the “Real Property”), together with a description of each
lease, sublease, license, or any other instrument under which the Seller claims
or holds such leasehold or other interest or right to the use thereof or
pursuant to which the Seller has assigned, sublet or granted any rights therein,
identifying the parties thereto, the rental or other payment terms, expiration
date and cancellation and renewal terms thereof, and all machinery, tools,
equipment, motor vehicles, rolling stock and other tangible personal property
(other than inventory and supplies), owned, leased or used by the Seller except
for items having a value of less than $2,000 which do not, in the aggregate,
have a total value of more than $10,000, setting forth with respect to all such
listed property a summary description of all leases, liens, claims,
encumbrances, charges, restrictions, covenants and conditions relating thereto,
identifying the parties thereto, the rental or other payment terms, expiration
date and cancellation and renewal terms thereof.
 
(c)  The Seller has not granted to any third party any right or license to use
the Seller's customer lists, customer contact information, customer
correspondence or customer licensing and purchasing histories relating to its
current and former customers.
 
2.9  Agreements, Contracts and Commitments.
 
(a)  Except as set forth on Exhibit 2.9 of the Exhibit Volume, the Seller is not
presently a party to or bound by:
 
(i)  any employment, consulting or sales agreement with any employee, consultant
or salesperson of the Seller;
 
-8-

--------------------------------------------------------------------------------


(ii)  any agreement or plan relating to employee benefits or compensation,
including without limitation any option plan or purchase plan with respect to
Equity Interests of the Seller, any of the benefits of which will be increased,
or the vesting of benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement;
 
(iii)  any fidelity or surety bond or completion bond;
 
(iv)  any lease of personal property having an annual rental rate in excess of
$2,000 individually or $15,000 in the aggregate;
 
(v)  any agreement, contract or commitment relating to capital expenditures and
involving future payments in excess of $2,000 individually or $10,000 in the
aggregate;
 
(vi)  any agreement, contract or commitment relating to the disposition or
acquisition of assets or any interest in any business enterprise outside the
ordinary course of the Seller's business;
 
(vii)  any payables, mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other agreements or instruments relating to
the borrowing of money or extension of credit or evidencing any debt or any
payable, debt or agreement which is secured by any assets of the Seller;
 
(viii)  any purchase order or contract for the purchase of materials or services
involving in excess of $2,000 individually or $10,000 in the aggregate;
 
(ix)  any construction contracts;
 
(x)  any dealer, distribution, joint marketing or development agreement or
agreements relating to territorial arrangements, sales representation, operating
or consulting agreements;
 
(xi)  any remarketer, reseller or other agreement for use or distribution of the
Seller's products, technology or services;
 
(xii)  any supplier or third party provider agreements;
 
(xiii)  any joint venture, partnership or other management agreements;
 
-9-

--------------------------------------------------------------------------------


(xiv)  any advertising, marketing, telemarketing or promotional agreements;
yellow pages ad
 
(xv)  any tax sharing agreement with any other party;
 
(xvi)  any non-compete or other agreements restricting the business in any way;
 
(xvii)  any independent agent or independent contractor agreements;
 
(xviii)  any agreements for the discount of the services or products offered by
the Seller; Wireless Services - City of Vicksburg; Culkin Water; Michael
Nassour; Domains - Roy Strickland
 
(xix)  any agreements pursuant to which the Seller is obligated to indemnify any
party;
 
(xx)  any agreements with any current or former officer, director, employee,
consultant or equity holder or any partnership, corporation, joint venture or
other entity in which any such person has an interest;
 
(xxi)  any irrevocable right of use or similar agreements;
 
(xxii)  any agreement providing for the purchase of telecommunications minutes,
services or traffic; or
 
(xxiii)  any other agreement, contract or commitment that involves $2,000
individually or $20,000 in the aggregate or more and is not cancelable without
penalty within thirty (30) calendar days.
 
(b)  The Seller is in compliance with and has not breached, violated or
defaulted under, or received notice that it has breached, violated or defaulted
under, any of the terms or conditions of any agreement, contract, lease, license
or commitment to which it is a party or by which it is bound, including those
included on Exhibit 2.7 (collectively, the "Contracts"), nor does the Seller
have knowledge of any event that would constitute such a material breach,
violation or default with the lapse of time, giving of notice or both. Each
Contract is in full force and effect and is not subject to any material default
thereunder, nor, to the knowledge of the Seller, is any party obligated to the
Seller pursuant thereto subject to any material default thereunder.
 
(c)  The Seller has obtained, or will obtain prior to the Closing Date, all
necessary consents, waivers and approvals of parties to any Contract as are
required thereunder in connection with the Merger or for such Contracts to
remain in effect without modification, limitation or alteration after the
Closing Date. Following the Closing Date, the Seller will be permitted to
exercise all of its rights under the Contracts without the payment of any
additional amounts or consideration other than amounts or consideration which
the Seller would otherwise be required to pay had the transactions contemplated
by this Agreement not occurred.
 
-10-

--------------------------------------------------------------------------------


2.10  Burdensome Agreements. Except as is set forth in Exhibit 2.10 of the
Exhibit Volume, Seller is not a party to, nor are any of the properties or
assets of Seller subject to or bound or affected by, any provision of any order
of any court or other agency of government or any indenture, agreement or other
instrument or commitment which adversely affects the operations, earnings,
assets, properties, liabilities, business or prospects of Seller or Seller's
condition, financial or otherwise.
 
2.11  Related Party Transactions. Except as set forth on Exhibit 2.11, during
the past three years Seller has not, directly or indirectly, purchased, leased
from others or otherwise acquired any property or obtained any services from, or
sold, leased to others or otherwise disposed of any property or furnished any
services to, or otherwise dealt with (except with respect to remuneration for
services rendered as a director, officer or employee of Seller), in the ordinary
course of business or otherwise, (i) any shareholder of Seller or (ii) any
person, firm or corporation which, directly or indirectly, alone or together
with others, controls, is controlled by or is under common control with Seller
or any shareholder of Seller. Seller does not owe any amount to, or have any
contract with or commitment to, any of its shareholders, directors, officers,
employees or consultants (other than compensation for current services not yet
due and payable and reimbursement of expenses arising in the ordinary course of
business), and none of such persons owes any amount to Seller. No part of the
property or assets of any Shareholder or any direct or indirect subsidiary or
affiliate of any Shareholder is used by Seller.
 
2.12  Execution, Delivery and Performance of Agreement; Authority. Neither the
execution, delivery nor performance of this Agreement by Seller or Shareholder
will, with or without the giving of notice or the passage of time, or both,
conflict with, result in a default, right to accelerate or loss of rights under,
or result in the creation of any lien, charge or encumbrance pursuant to, any
provision of Seller's certificate of incorporation or bylaws or any franchise,
mortgage, deed of trust, lease, license, agreement, understanding, law, rule or
regulation or any order, judgment or decree to which Seller or Shareholder is a
party or by which any of them may be bound or affected. Seller and Shareholder
have the full power and authority to enter into this Agreement and to carry out
the transactions contemplated hereby, all proceedings required to be taken by
each of them to authorize the execution, delivery and performance of this
Agreement and the agreements relating hereto have been properly taken and this
Agreement and each document to be executed in connection herewith constitutes a
valid and binding obligation enforceable in accordance with its terms against
Seller and Shareholder.
 
2.13  Customer Contracts. The contracts, agreements, understandings and
commitments set forth and described in Exhibit 2.13 (the "Customer Contracts")
are all of the customer contracts, agreements, commitments or understandings
(both written and oral) relating to the business and operations thereof to which
the Seller is a party. Separately described in Exhibit 2.13 of the Exhibit
Volume are all Customer Contracts of the Seller that have generated $2,000 or
more in revenue in any month since June 1, 2004 ("Significant Customer
Contracts").
 
The Seller has not entered into any binding agreement with respect to any
Customer Contract that could adversely affect the Sellers' ability to enforce
its rights under such Customer Contract. The Seller has delivered true and
complete copies of all written Customer Contracts (and all amendments and
modifications thereto) to Parent and Subsidiary prior to the execution of this
Agreement, and each Customer Contract represents the entire agreement between
the Seller and any other party to such Customer Contract.
 
Since 120 days prior to the date of this Agreement, (i) no customer (or group of
related customers) purchasing in the aggregate $2,000 in products and services
over the past twelve (12) months-has terminated its relationship with the
Seller, and (ii) the Seller has not received any written or oral communication
from any customer (or group of related customers) purchasing in the aggregate
$2,000 in products and services over the past twelve (12) months to the effect
that such customer (or group of related customers) is experiencing financial
difficulties which reasonably could be expected to affect adversely full and
timely payment by such customer for services rendered by the Seller.
 
-11-

--------------------------------------------------------------------------------


2.14  Equipment. All assets of Seller consisting of personal property, including
furniture, fixtures or equipment, whether reflected in the Seller Financial
Statements or otherwise, are well maintained and in good operating condition,
except for reasonable wear and tear and except for items which have been written
down in the Seller Financial Statements to a realizable market value or for
which adequate reserves have been provided in the Seller Financial Statements.
The present quantity of all such furniture, fixtures or equipment of Seller is
reasonable and warranted in the present course of the business conducted by
Seller. The only transactions related thereto since the Balance Sheet Date, have
been additions thereto in the ordinary course of business.
 
2.15  Receivables. All receivables of Seller (including accounts receivable,
loans receivable and advances) which are reflected in the Balance Sheet, and all
such receivables which will have arisen since the date thereof, shall have
arisen only from bona fide transactions in the ordinary course of Seller's
business and shall be (or have been) fully collected when due, or in the case of
each account receivable within 90 days after it arose, without resort to
litigation and without offset or counterclaim, in the aggregate face amounts
thereof except to the extent of the normal allowance for doubtful accounts with
respect to accounts receivable computed as a percentage of sales consistent with
Seller's prior practices as reflected on the most recent annual Financial
Statement.
 
2.16  Relationship with Suppliers. The Seller or Shareholder do not know of any
written or oral communication, fact, event or action which exists or has
occurred within 120 days prior to the date of this Agreement which would
indicate that any current supplier to the Company or its Subsidiaries of items
or services essential to the conduct of the business of the Company and its
Subsidiaries may terminate or materially reduce its business with the Company.
 
2.17  Guarantees. There are no guarantees, matters of suretyship and contingent
liabilities of Seller not reflected in the Seller Financial Statements.
 
2.18  Permits and Licenses. Included as Exhibit 2.18 in the Exhibit Volume is a
schedule of permits and licenses, listing and briefly describing each permit,
license or similar authorization from each governmental authority issued with
respect to the operation or ownership of properties by Seller together with the
designation of the respective expiration dates of each, and also listing and
briefly describing each association in which Seller is a member and each
association or governmental authority by which Seller is accredited or otherwise
recognized. Seller is not required to obtain any additional permits, licenses or
similar authorizations from any governmental authority for the proper conduct of
its business other than those listed on Exhibit 2.18 in the Exhibit Volume.
 
2.19  Assets Necessary to Business. Seller presently has and at Closing will
have and transfer to Purchaser title to all property and assets, real, personal
and mixed, tangible and intangible, and all leases, licenses and other
agreements, necessary to permit Purchaser to carry on the business of Seller.
 
2.20  Litigation. Except as set forth in Exhibit 2.20, there is no claim, legal
action, suit, arbitration, governmental investigation or other legal or
administrative proceeding, nor any order, decree or judgment in progress,
pending or in effect, or to the knowledge of Seller or any Shareholder
threatened, against or relating to Seller, its officers, directors or employees,
its properties, assets or business or the transactions contemplated by this
Agreement, and neither Seller nor any Shareholder knows or has reason to be
aware of any basis for the same.
 
-12-

--------------------------------------------------------------------------------


2.21  Compliance With Laws and Other Instruments. Except as set forth in Exhibit
2.21, Seller has complied with all existing laws, rules, regulations,
ordinances, orders, judgments and decrees now or hereafter applicable to its
business, properties or operations as presently conducted. Neither the ownership
nor use of Seller's properties nor the conduct of its business conflicts with
the rights of any other person, firm or corporation or violates, or with or
without the giving of notice or the passage of time, or both, will violate,
conflict with or result in a default, right to accelerate or loss of rights
under, any terms or provisions of its certificate of incorporation or bylaws as
presently in effect, or any lien, encumbrance, mortgage, deed of trust, lease,
license, Agreement, understanding, law, ordinance, rule or regulation, or any
order, judgment or decree to which Seller is a party or by which it may be bound
or affected. Neither Seller nor any Shareholder is aware of any proposed laws,
rules, regulations, ordinances, orders, judgments, decrees, governmental
takings, condemnations or other proceedings which would be applicable to its
business, operations or properties and which might adversely affect its
properties, assets, liabilities, operations or prospects, either before or after
Closing.
 
2.22  Taxes. All taxes, including, without limitation, income, property, sales,
use, franchise, added value, employees' income, withholding and social security
taxes imposed by the United States, or any foreign country or by any state,
municipality, subdivision or any other taxing authority, which are due and
payable by Seller and any interest or penalties thereon having been paid in
full. All federal, state and other tax returns of Seller and its subsidiaries
required by law to be filed have been timely filed, and Seller and its
subsidiaries have paid or accrued on the balance sheets included in the Seller
Financial Statements (including taxes on properties, income, franchises,
licenses, sales and payrolls) which have become due pursuant to such returns or
pursuant to any assessment. All such tax returns have been prepared in
compliance with all applicable laws and regulations and are true and accurate in
all respects. The amounts set up as provisions for taxes (including provision
for deferred income taxes) on the Seller Financial Statements are sufficient for
the payment of all unpaid federal, state, county and local taxes accrued for or
applicable to all periods (or portions thereof) ending on or before the Closing
Date. Except as disclosed in Exhibit 2.22-A of the Exhibit Volume, there are no
tax liens on any of the property of Seller except those with respect to taxes
not yet due and payable. There are no pending tax examinations nor has Seller
received a revenue agent's report asserting a tax deficiency. Seller does not
expect any taxing authority to claim or assess any amount of additional taxes
against it. No claim has ever been made by a taxing authority in a jurisdiction
where Seller does not file tax returns that Seller or any of its subsidiaries is
or may be subject to taxes assessed by such jurisdiction. The Federal income tax
liability of Seller and its subsidiaries has been examined and reported on by
the Internal Revenue Service (or closed by applicable statutes) and satisfied
for all fiscal years prior to and including the fiscal year ended December 31,
2001. Seller has never filed a consent under § 341(f) of the Internal Revenue
Code of 1986, as amended (the "Code"), relating to collapsible corporations.
 
Copies of Seller's last three federal, state and local income tax returns are
included as Exhibit 2.22-B of the Exhibit Volume. No waivers of any statute of
limitations relating to the payment of taxes have been given by Seller and no
waivers therefor have been requested by the Internal Revenue Service from
Seller. No extensions have been obtained to file any tax return which has not
heretofore been filed. Seller and its subsidiaries have withheld from each
payment made to employees of Seller and its subsidiaries the amount of all taxes
(including, but not limited to, federal, state and local income taxes and
Federal Insurance Contribution Act taxes) required to be withheld therefrom and
all amounts customarily withheld therefrom, and have set aside all other
employee contributions or payments customarily set aside with respect to such
wages and have paid or will pay the same to, or have deposited or will deposit
such payment with, the proper tax receiving officers or other appropriate
authorities.
 
-13-

--------------------------------------------------------------------------------


2.23  Investment Representation; Legends. The Seller acknowledges and agrees:
 
(a)  The Parent Common Stock and the Parent Stock Warrants to be issued pursuant
to the terms of this Agreement have not been registered under the Securities Act
of 1933 as amended (the "Securities Act") and the Parent Common Stock and Parent
Stock Warrants are "restricted securities" as the term is defined in Rule 144
promulgated by the Securities and Exchange Commission (the "SEC") under the
Securities Act and the Seller shareholders cannot transfer any of such Parent
Common Stock and Parent Stock Warrants unless such shares are subsequently
registered under the Securities Act or in a transfer that, in the opinion of
legal counsel to Parent, is exempt from such registration.
 
(b)  Each shareholder of the Seller has been advised that the Parent Common
Stock and the Parent Stock Warrants issued hereunder have not been and are not
being registered under the Securities Act or under the Blue Sky laws of any
jurisdiction, and that Parent in issuing such shares is relying upon, among
other things, the representations and warranties of the Seller and Stockholders
contained in this Section including that such issuance is a "private offering"
and does not require compliance with the registration provisions of the
Securities Act
 
(c)  The Parent Common Stock and all the Parent Stock Warrants to be issued in
the Merger shall be characterized as "restricted securities" for purposes of
Rule 144 under the Securities Act, and each certificate representing any of such
shares shall bear a legend identical or similar in effect to the following
legend (together with any other legend or legends required by applicable state
securities laws or otherwise):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT AND SUCH LAWS OR IN
COMPLIANCE WITH AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
 
2.24  Environmental Matters. Except as disclosed on Exhibit 2.24:
 
(a)  All federal, state and local permits, licenses and authorizations required
for the use and operation of the Seller's Assets or the Real Property have been
obtained and are presently in effect.
 
(b)  None of the Seller's Assets or the Real Property has been used by Seller or
by any other Person at any time to handle, treat, store or dispose of any
hazardous or toxic waste or substance, nor are any of the Seller's Assets or the
Real Property, including all soils, groundwaters and surface waters located on,
in or under the Seller's Assets or the Real Property, contaminated with
pollutants or other substances which contamination may give rise to a clean-up
obligation under any federal, state or local law, rule, regulation or ordinance,
including, but not limited to, the federal Comprehensive Environmental Response,
Compensation and Liability Act, 42 USC 9601 et esq., and the common law.
 
(c)  All underground tanks located in, on or under any Real Property are in a
state of good condition and repair and have not leaked nor are they presently
lacking any of the contents which they have held or presently hold.
 
-14-

--------------------------------------------------------------------------------


(d)  There are no outstanding violations or any consent decrees entered against
Seller regarding environmental and land use matters, including, but not limited
to, matters affecting the emission of air pollutants, the discharge of water
pollutants, the management of hazardous or toxic substances or wastes, or noise.
 
(e)  There are no claimed, threatened or alleged violations with respect to any
federal, state or local environmental law, rule, regulation, ordinance, permit,
license or authorization, and there are no present discussions with any federal,
state or local governmental agency concerning any alleged violation of
environmental laws, rules, regulations, ordinances, permits, licenses or
authorizations.
 
(f)  All operations conducted by Seller on the Real Property have been and are
in compliance with all federal, state and local statutes, rules, regulations,
ordinances, permits, licenses and authorizations relating to environmental
compliance and control.
 
2.25  ERISA. Except as listed in Exhibit 2.25 of the Exhibit Volume, Seller has
no "employee benefit plans", as such term is defined under Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or any
other plan or similar arrangement, written or otherwise, which provides any type
of pension or welfare benefit any of the directors, employees, or former
employees of their. No "prohibited transaction", as such term is defined under
Section 4975(c) of the Internal Revenue Code or under Section 406 of ERISA, and
the respective regulations thereunder, has occurred or is occurring with respect
to any "employee benefit plan" maintained by Seller or with respect to any
trustee or administrator thereof. No “employee benefit plan” as defined in
Section 3(2) of ERISA has been terminated, nor has there been any reportable
event as defined in Section 4043 of ERISA. No "unfunded accrued liability's, as
such term is defined under Section 3(30) of ERISA, exists with respect to any
"employee pension benefit plan" listed in Exhibit 2.25. The Seller retains
liability with respect to any employee benefit plans and the termination thereof
after the Closing Date.
 
2.26  Employee Matters.  (a) Included as Exhibit 2.27A of the Exhibit Volume is
a list of all employees of Seller, together with their annual rates of
compensation and a list of all people who were paid bonuses in the last twelve
months plus the amount thereof. No written employment agreement to which Seller
is a party requires longer than a two-week notice before termination or
agreement to lend to or guarantee any loan to an employee or an agreement
relating to a bonus, severance pay or similar plan, agreement, arrangement or
understanding.
 
(b)  Purchaser will not have any responsibility for continuing any person in the
employ (or retaining any person as a consultant) of the Purchaser from and after
the Closing Date or have any liability for any severance payments to or similar
arrangements with any such person who shall cease to be an employee or
consultant of the Seller at or prior to the Closing Date.
 
2.27  Insurance. Exhibit 2.28 of the Exhibit Volume contains a list and brief
description of all policies of fire, general liability, product liability,
environmental impairment liability, worker's compensation, health and other
forms of insurance policies or binders currently in force insuring against risks
of Seller. All insurance policies or binders of Seller are valid, outstanding
and enforceable and will continue to be valid, binding and enforceable through
Closing.
 
-15-

--------------------------------------------------------------------------------


2.28  Labor Matters. There are no collective bargaining agreements with any
labor union to which Seller is a party or by which Seller is bound, and them are
not currently negotiating with a labor union. No employees of Seller have ever
petitioned for a representation election. Seller is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and are not engaged in any unfair
labor practice. There is no unfair labor practice complaint against Seller
pending before the National Labor Relations Board. There is no labor strike,
dispute, slowdown or stoppage actually pending or, to its knowledge, threatened
against or affecting Seller. Except as may be required by §4980B of the Code or
applicable state health care continuation coverage statutes, Seller has no
liability under any plan or arrangement which provides welfare benefits,
including medical and life insurance, to any current or future retiree or
terminated employee.
 
2.29  Books of Account; Reports; Bank Accounts. The books of account of Seller
are accurate and complete and fairly reflect the transactions and the
disposition of its assets. Seller has filed all reports and returns required by
any law or regulation to be filed by it. Exhibit 2.29 of the Exhibit Volume
contains a true and complete list of the names and locations of all financial
institutions at which the Seller maintains a checking account, deposit account,
securities account, safety deposit box or other deposit or safekeeping
arrangement, the number or other identification of all such accounts and
arrangements and the names of all persons authorized to draw against any funds
therein.
 
2.30  Intellectual Property. Seller owns or possesses the royalty free licenses
or other rights to use all copyrights, trademarks, service marks, service names,
trade names, patents, trade secrets and other proprietary rights necessary to
conduct its business as it is presently operated. Seller is not infringing upon
or otherwise acting adversely to any copyrights, trademarks, trademark rights,
service marks, service names, trade names, patents, patent rights, licenses,
trade secrets or other proprietary rights owned by any other person or persons,
and there is no claim or action by any such person pending, or to the knowledge
of Seller or any Shareholder threatened, with respect thereto.
 
2.31  No Finders or Brokers. Neither Seller, Shareholder, nor any officer or
director of Seller has engaged any finder or broker in connection with the
transactions contemplated hereunder.
 
2.32  Restrictions on Business Activities. There is no agreement (noncompete or
otherwise), commitment, judgment, injunction, order or decree to which the
Seller is a party or otherwise binding upon the Seller, which has or may
reasonably be expected to have the effect of prohibiting or impairing in any
material respect any business practice, any acquisition of property, the conduct
of business as currently conducted or otherwise materially limiting the freedom
of the Seller to engage in any line of business or to compete with any person.
 
2.33  Disclosure. No representations and warranties by the Seller and
Shareholder in this Agreement and no statement in this Agreement or any document
or certificate furnished or to be furnished to Purchaser pursuant hereto
contains or will contain any untrue statement or omits or will omit to state a
fact necessary in order to make the statements contained therein not misleading.
Seller and Shareholder have disclosed to Purchaser all facts known to any of
them material to the assets, liabilities, business, operation and property of
Seller. There are no facts known to the Seller or Shareholder not yet disclosed
which would adversely affect the Seller's Assets or future operations of the
Seller's business.
 
-16-

--------------------------------------------------------------------------------


ARTICLE 3  
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants as follows:
 
3.1  Organization and Standing of Purchaser. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Mississippi and has full corporate power and authority to conduct its business
as now being conducted.
 
3.2  Authority; Binding Effect. Purchaser has corporate power to execute and
deliver this Agreement and consummate the transactions contemplated hereby and
each has taken (or by the Closing Date will have taken) all action required by
law, its Articles of Incorporation, by-laws or otherwise to authorize such
execution and delivery and the consummation of the transactions contemplated
hereby. The execution, delivery, and performance of this Agreement constitutes
the valid and binding agreement of Purchaser enforceable in accordance with its
terms.
 
3.3  No Finders or Brokers. Neither Purchaser nor any officer or director
thereof has engaged any finder or broker in connection with the transactions
contemplated hereunder.
 
ARTICLE 4  
COVENANTS OF PURCHASER
 
Purchaser hereby covenants and agrees as follows:
 
4.1  Corporate Action. Purchaser will take all necessary corporate and other
action and use its best efforts to obtain all consents or approvals required of
it to carry out the transactions contemplated by this Agreement and to satisfy
the conditions specified herein.
 
4.2  Handling of Documents. With respect to information provided by Seller
pursuant to this Agreement prior to the Closing, Purchaser agree to keep all
such information confidential which is not in the public domain, except to the
extent that such information (i) becomes generally available to the public other
than as a result of a disclosure directly or indirectly by Purchaser, (ii) was
known by Purchaser on a non-confidential basis prior to disclosure to Purchaser
by Seller pursuant to this Agreement or (iii) becomes available to Purchaser on
a non-confidential basis from a source (other than Seller) which is entitled to
disclose the same, and to exercise the same care in handling such information as
it would exercise with similar information of its own.
 
-17-

--------------------------------------------------------------------------------


ARTICLE 5  
COVENANTS OF SELLER AND SHAREHOLDERS
 
Seller hereby covenants and agrees as follows:
 
5.1  Access and Information. Between the date of this Agreement and the Closing
Date; Seller will: (i) provide to Purchaser and its officers, attorneys,
accountants and other representatives, during normal business hours, or
otherwise if Purchaser deems necessary, free and full access to all of the
properties, assets, agreements, commitments, books, records, accounts, tax
returns, and documents of Seller and permit them to make copies thereof; (ii)
furnish Purchaser and its representatives with all information concerning the
business, properties and affairs of Seller as Purchaser requests and certified
by the officers, if requested; (iii) cause the independent public accountants of
Seller to make available to Purchaser and its representatives all financial
information relating to Seller requested, including all working papers
pertaining to audits and reviews made heretofore by such auditors; (iv) furnish
Purchaser true and complete copies of all financial and operating statements of
Seller; (v) permit access to Seller’s employees, attorneys, customers and
suppliers for consultation or verification of information related to the Seller
or the Business.
 
No information or knowledge obtained in any investigation pursuant to this
Section 5.1 shall affect or be deemed to modify: any representation or warranty
contained herein, the conditions to the obligations of the parties to consummate
the Merger in accordance with the terms and provisions hereof, or the
indemnification obligations of the Seller.
 
5.2  Conduct of Business. Between the date hereof and the Closing Date, except
as otherwise expressly approved in writing by Purchaser, Seller and Shareholders
shall cause Seller to conduct its business only in the ordinary course thereof
consistent with past practice and in such a manner that the representations and
warranties contained in Article 2 of this Agreement shall be true and correct at
and as of the Closing Date (except for changes contemplated, permitted or
required by this Agreement) and so that the conditions to be satisfied by Seller
at the Closing shall have been satisfied. Seller and Shareholders shall cause
Seller, consistent with conducting its business in accordance with reasonable
business judgment, to preserve the business of Seller intact; use their best
efforts to keep available to Purchaser the services of the present employees of
Seller (except those dismissed for cause or those who voluntarily discontinue
their employment) and preserve for Purchaser the goodwill of the suppliers,
customers and others having business relations with Seller.
 
5.3  Best Efforts to Secure Consents. Seller and Shareholder shall take, and
shall cause Seller to take such actions and use their best efforts to secure
before the Closing Date all necessary consents and approvals required to carry
out the transactions contemplated by the Agreement and to satisfy all other
conditions precedent to the obligations of Purchaser and Seller, including the
Required Consents set out in Exhibit 5.3.
 
5.4  Unusual Events. Until the Closing Date, Seller and Shareholder shall
supplement or amend all relevant Exhibits in the Exhibit Volume with respect to
any matter thereafter arising or discovered which, if existing or known at the
date of this Agreement, would have been required to be set forth or described in
such Exhibits; provided, however, that for the purposes of the rights and
obligations of the parties hereunder, any such supplemental disclosure shall not
be deemed to have been disclosed as of the date Seller delivers to Purchaser the
Exhibit Volume or any other date, and shall not be deemed to amend or supplement
any Exhibits or to prevent or cure any misrepresentation, breach of warranty or
breach of covenant, unless agreed to in writing by Purchaser.
 
5.5  Interim Financial Statements. Within 30 days after the end of each calendar
month subsequent to the date of this Agreement and prior to the Closing Date,
Seller shall deliver to Purchaser an unaudited balance sheet of Seller as at the
end of such calendar month together with the related consolidated statement of
operations.
 
-18-

--------------------------------------------------------------------------------


ARTICLE 6  
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
All obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (unless expressly waived in writing by Seller at any
time at or prior to the Closing):
 
6.1  Representations and Warranties True. All of the representations and
warranties made by Purchaser contained in Article 3 of this Agreement shall be
true as of the date of this Agreement and shall be deemed to have been made
again at and as of the date of Closing, and shall be true at and as of the date
of Closing in all material respects; Purchaser shall have performed and complied
in all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing;
and Seller shall have been furnished with a certificate of the President or any
Vice President of Purchaser, dated the Closing Date, in such officer's capacity,
certifying to the truth of such representations and warranties as of the Closing
and to the fulfillment of such covenants and conditions.
 
6.2  No Obstructive Proceeding. No action or proceedings shall have been
instituted and no order, decree or judgment of any court, agency, commission or
governmental authority shall be subsisting which questions the validity of this
Agreement or seeks to restrain the transactions contemplated hereby Also, no
substantive legal objection to the transactions contemplated by this Agreement
shall have been received from or threatened by any governmental department or
agency.
 
6.3  Proceedings and Documents Satisfactory. All proceedings in connection with
the transactions contemplated hereby and all certificates and documents
delivered to Seller pursuant to this Agreement shall be satisfactory in form and
substance to Seller and its counsel acting reasonably and in good faith.
 
6.4  Shareholder Approval. The shareholders of Seller shall have approved this
Agreement as required by the corporation laws of Mississippi. The Seller shall
immediately call a special meeting for the purpose of approving this Agreement.
 
ARTICLE 7  
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER
 
All obligations of Purchaser to consummate the transactions by this Agreement
are subject to the performance, at or prior to the Closing, of each of the
following conditions (unless expressly waived in writing by Purchaser at any
time at or prior to the Closing):
 
7.1  Representations and Warranties True. All of the representations and
warranties of Seller and Shareholder contained in Article 2 of this Agreement
shall be true as of the date of this Agreement, shall be deemed to have been
made again at and as of the Closing, and shall be true at and as of the date of
Closing in all material respects (without taking into account any disclosures
made by Seller to Purchaser pursuant to Article 5 hereof); Seller shall have
performed or complied in all material respects with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing; and Purchaser shall be furnished with a certificate of the
president or any vice president of Seller, dated the Closing Date certifying to
the truth of such representations and warranties as of the time of the Closing
and to the fulfillment of such covenants and conditions.
 
-19-

--------------------------------------------------------------------------------


7.2  No Obstructive Proceeding. No action or proceedings shall have been
instituted and no order, decree or judgment of any court, agency, commission or
governmental authority shall be subsisting which questions the validity of this
Agreement or seeks to restrain the transactions contemplated hereby Also, no
substantive legal objection to the transactions contemplated by this Agreement
shall have been received from or threatened by any governmental department or
agency.
 
7.3  Shareholder Approval. XFone, Inc. as the sole shareholder of the Purchaser
shall have approved the Agreement and the transactions contemplated hereby.
 
7.4  Consents and Approvals; Releases. Each of the parties to any agreement or
instrument under which the transactions contemplated hereby would constitute or
result in a default or acceleration of obligations shall have given such consent
as may be necessary to permit the consummation of the transactions contemplated
hereby without constituting or resulting in a default or acceleration under such
agreement or instrument, and any consents required from any public or regulatory
agency or organization having jurisdiction shall have been given, including,
without limitation the Required Consents set forth in Exhibit 5.3 of the Exhibit
Volume.
 
7.5  Proceedings and Documents Satisfactory. All proceedings in connection with
the transactions contemplated hereby and all certificates and documents
delivered to Purchaser pursuant to this Agreement shall be satisfactory in form
and substance to Purchaser and its counsel acting reasonably and in good faith.
 
7.6  No Adverse Change. From the date of this Agreement until the Closing, the
operations of Seller shall have been conducted in the ordinary course of
business consistent with past practice and from the date of the Seller Financial
Statements until the Closing no event shall have occurred or have been
threatened which has or would have a material and adverse affect upon the
financial condition, assets, liabilities, operations, prospects or business of
Seller; and Seller shall have not sustained any loss or damage to their assets,
whether or not insured, or union activity that affects materially and adversely
their ability to conduct their businesses.
 
7.7  Federal and State Approvals; Licensing. Purchaser shall have received such
licenses, and other regulatory approvals as are otherwise necessary to operate
the businesses of Seller.
 
7.8  Due Diligence. Purchaser shall be satisfied with the results of its legal,
accounting, business, environmental, architectural, engineering and other due
diligence review of Seller.
 
-20-

--------------------------------------------------------------------------------


ARTICLE 8  
TERMINATION
 
8.1  Optional Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date,
notwithstanding Seller approval as follows:
 
(a)  By the mutual consent of Purchaser and Seller; or
 
(b)  By Seller, if any of the conditions set forth in Article 6 shall not have
met by April 30, 2006; provided that Seller shall not be entitled to terminate
this Agreement pursuant to this § 8.1(b) if Seller's willful breach of this
Agreement has prevented the consummation of the transactions contemplated
hereby; or
 
(c)  By Purchaser, if any of the conditions provided in Article 7 hereof have
not been met by April 30, 2006; provided that Purchaser shall not be entitled to
terminate this Agreement pursuant to this § 8.1(c) if Purchaser's willful breach
of this Agreement has prevented the consummation of the transactions
contemplated hereby.
 
8.2  Notice of Abandonment. In the event of such termination by either Purchaser
or Seller pursuant to § 8.1 above, written notice shall forthwith be given to
the other party hereto.
 
8.3  Mandatory Termination. If the Closing has not occurred by June 30, 2006,
this Agreement shall automatically terminate and no longer be of any force or
effect.
 
8.4  Termination. In the event this Agreement is terminated as provided above,
Purchaser shall deliver to Seller all documents (and copies thereof in its
possession) concerning Seller previously delivered by Seller to Purchaser; and
none of the parties nor any of their respective partners, shareholders,
directors, or officers shall have any liability to the other party for costs,
expenses, loss of anticipated profits, consequential damages, or otherwise,
except for any breaches of any of the provisions of this Agreement at or prior
to the termination.
 
-21-

--------------------------------------------------------------------------------


ARTICLE 9  
INDEMNIFICATION
 
9.1  Grant of Indemnity.
 
(a)  Indemnification. Seller hereby indemnifies and agrees to hold Purchaser and
its parent XFone, Inc. and their respective officers, directors, shareholders,
employees or agents (each a “Purchaser Indemnified Party”) harmless from,
against and in respect of (and shall on demand reimburse Purchaser for) the
following (each a “Loss” or collectively the “Losses”):
 
(i)  any and all loss, liability or damage suffered or incurred by any Purchaser
Indemnified Party by reason of any untrue representation, breach of warranty or
nonfulfillment of any covenant by Seller or Shareholder contained herein or in
any certificate, document or instrument delivered to Purchaser pursuant hereto
or in connection herewith;
 
(ii)  any and all loss, liability or damage suffered or incurred by any
Purchaser Indemnified Party in respect of or in connection with any liabilities
of Seller not specifically assumed by Purchaser pursuant to the terms of this
Agreement;
 
(iii)  any and all debts, liabilities or obligations of Seller, direct or
indirect, fixed, contingent or otherwise, which exist at or as of the date of
the Closing hereunder or which arise after the Closing but which are based upon
or arise from any act, transaction, circumstance, sale of goods or services,
state of facts or other condition which occurred or existed on or before the
date of the Closing, whether or not then known, due or payable, except for the
Assumed Liabilities;
 
(iv)  any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including, without limitation, legal fees and
expenses, incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnity.
 
(b)  (i)Indemnification Procedures. All claims for indemnification under Section
9.1(a) shall be asserted and resolved as follows:
 
(ii)  Non-Third Party Claims. In the event a Purchaser Indemnified Party has a
claim hereunder that does not involve a claim being asserted against or sought
to be collected by a third party, the Purchaser Indemnified Party shall with
reasonable promptness send a claim notice with respect to such claim to the
Seller. If the Seller does not notify the Purchaser Indemnified Party within ten
(10) calendar days from the date of receipt of such claim notice that Seller
disputes such claim, the amount of such claim shall be conclusively deemed a
liability of the Seller hereunder. In case the Seller shall object in writing to
any claim made in accordance with this Section 9.1(b), the Purchaser Indemnified
Party shall have fifteen (15) calendar days to respond in a written statement to
the objection of the Seller. If after such fifteen (15) calendar day period
there remains a dispute as to any claim, the parties shall attempt in good faith
for sixty (60) calendar days to agree upon the rights of the respective parties
with respect to each of such claims. If the parties should so agree, a
memorandum setting forth such agreement shall be prepared and signed by all
parties. In the event that the parties are not able to resolve such claim, the
parties agree to submit the claim to arbitration to be administered by the
American Arbitration Association in accordance with is Commercial Arbitration
Rules (“AAA”) and the decision of the arbitration shall be binding and final and
judgment on the award rendered may be entered in any court having jurisdiction
thereof.
 
-22-

--------------------------------------------------------------------------------


(c)  Nature and Survival of Representations and Warranties. Each statement,
representation, warranty, indemnity, covenant and agreement made by Seller or
Shareholder in this Agreement or in any document, certificate or other
instrument delivered by or on behalf of Seller or Shareholder pursuant to this
Agreement or in connection herewith shall be deemed the joint and several
statement, representation, warranty, indemnity, covenant and agreement of Seller
and such Shareholder. All statements, representations, warranties, indemnities,
covenants and agreements made by each of the parties hereto shall survive the
Closing.
 
(d)  Third-Party Claims. In the event any Purchaser Indemnified Party becomes
aware of a third-party claim that such Purchaser Indemnified Party believes may
result in a demand under Section 9.1, such Purchaser Indemnified Party shall
notify the Seller of such claim, and the Seller shall be entitled, at its
expense, to participate in, but not to determine or conduct, the defense of such
claim. The Purchaser Indemnified Party shall have the right in its sole
discretion to conduct the defense of and settle any such claim; provided,
however, that except with the written consent of the Seller, no settlement of
any such claim with third-party claimants shall alone be determinative of the
amount of Losses relating to such matter.
 
ARTICLE 10  
MISCELLANEOUS
 
10.1  Expenses/Taxes. Except as otherwise specifically provided in this
Agreement, all expenses of the preparation of this Agreement and of the
transactions contemplated hereby, including, without limitation, counsel fees,
accounting fees, investment adviser's fees and disbursements, shall be borne by
the respective party incurring such expense. The Seller shall pay any transfer
taxes resulting from the transfer of the Seller’s Assets. The Seller
acknowledges and agrees that the Seller on its own behalf and on behalf of the
shareholders of the Seller has relied on its advisors with respect to any tax
consequences of the transactions contemplated hereby and is relying on its own
advisors with respect to such matters.
 
10.2  Notices. All notices, demands and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered in person or
mailed by certified mail or registered mail (postage prepaid) or sent by
reputable overnight courier service (charges prepaid):
 
To Seller and Shareholder: Canufly.net, Inc.
 
P. O. Box 820744
1529 Walnut Street
Vicksburg, MS 39182
Attn: Michael Nassour
Telephone: (601) 630-9888
Facsimile: (601) 636-7322
Email: mnassour@canufly.net 
 
-23-

--------------------------------------------------------------------------------


To Purchaser: XFone USA, Inc.
 
2506 Lakeland Drive
Suite 100
Jackson, MS 39232
Attention: Wade Spooner
Telephone: 601-420-6500
Facsimile: 509-271-7741
Email: wspooner@expetel.com 
 
with a copy to:
 
Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
Attention: Gina M. Jacobs
Telephone: 601-949-4705
Facsimile: 601-949-4804
\Email: gjacobs@watkinsludlam.com 
 
or to such other address as either Seller or Purchaser may designate by notice
to the other.
 
10.3  Entire Agreement. This Agreement and the Exhibits, schedules and documents
delivered pursuant hereto constitute the entire contract between the parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether written or oral, of the parties, and there are no representations,
warranties or other agreements between the parties in connection with the
subject matter hereof, except as specifically set forth herein. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the parties to be bound thereby.
 
10.4  Governing Law. THE VALIDITY AND CONSTRUCTION OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF MISSISSIPPI.
 
-24-

--------------------------------------------------------------------------------


10.5  WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT OF JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.
 
10.6  Legal Fees and Costs. In the event either party elects to incur legal
expenses to enforce or interpret any provision of this Agreement, the prevailing
party will be entitled to recover such legal expenses, including, without
limitation, reasonable attorneys' fees, costs and necessary disbursements, in
addition to any other relief to which such party shall be entitled.
 
10.7  Time. Time is of the essence for purposes of each and every provision of
this Agreement.
 
10.8  Section Headings. The Section headings are for reference only and shall
not limit or control the meaning of any provision of this Agreement.
 
10.9  Waiver. No delay or omission on the part of any party hereto in exercising
any right hereunder shall operate as a waiver of such right or any other right
under this Agreement.
 
10.10  Exhibits. All Exhibits, Appendices, schedules and documents referred to
in or attached to this Agreement are integral parts of this Agreement as if
fully set forth herein and all statements appearing therein shall be deemed to
be representations. All items disclosed hereunder shall be deemed disclosed only
in connection with the specific representation to which they are explicitly
referenced.
 
10.11  Set-off Rights. Notwithstanding anything in this Agreement to the
contrary, Purchaser shall be entitled to set-off against its payment obligations
to Seller or any other agreement with Seller with respect to the items set forth
in § 9.1. Such right of set-off shall be cumulative of rights to indemnity under
Article 9 hereof and all other rights provided by applicable law.
 
10.12  Assignment. No party hereto shall assign this Agreement without first
obtaining the written consent of the other party, except Purchaser shall have
the right to assign this Agreement to an affiliated company, and Purchaser or
such affiliated company shall have the right to collaterally assign the rights
of Purchaser respecting remedies in the event of breaches of Seller's and
Shareholder's representations, warranties and covenants and rights of
indemnification hereunder to any financial institution which finances its
transaction.
-25-

--------------------------------------------------------------------------------


 
10.13  Binding on Successors and Assigns. This Agreement shall inure to the
benefit of and bind the respective heirs, administrators, successors and assigns
of the parties hereto. Nothing expressed or referred to in this Agreement is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein, it being the intention of the parties to this
Agreement that this Agreement shall be for the sole and exclusive benefit of
such parties or such successors and assigns and not for the benefit of any other
person.
 
10.14  Parties in Interest. Nothing in this Agreement is intended to confer any
right on any person other than the parties to it and their respective successors
and assigns, nor is anything in this Agreement intended to modify or discharge
the obligation or liability of any third person to any party to this Agreement,
nor shall any provision give any third person any right of subrogation or action
over against any party to this Agreement.
 
10.15  Amendments. This Agreement may be amended, but only in writing, signed by
the parties hereto.
 
10.16  Drafting Party. The provisions of this Agreement, and the documents and
instruments referred to herein, have been examined, negotiated, drafted and
revised by counsel for each party hereto and no implication shall be drawn nor
made against any party hereto by virtue of the drafting of this Agreement.
 
10.17  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall comprise one and the same instrument.
 
10.18  Reproduction of Documents. This Agreement and all documents relating
thereto, including without limitation, consents, waivers and modifications which
may hereafter be executed, the Exhibits and documents delivered at the Closing,
and financial statements, certificates and other information previously or
hereafter furnished to Purchaser may be reproduced by Purchaser by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and Purchaser may destroy any original documents so reproduced.
Seller agrees and stipulates that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by Purchaser in the regular course of business) and that
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
10.19  Public Disclosure. The parties hereto agree that prior to the Closing
Date, none of them will make or engage in any press release, publicity or other
public disclosure of the matters which are the subject of this Agreement without
the prior written consent of the Purchaser and Seller, unless such party
believes in good faith upon consultation with counsel that such press release,
publicity or other public disclosure is required by law or legal process, in
which event such party will give the Purchaser and Seller as much advance notice
thereof as is practicable under the circumstances and will give good faith
consideration to any comments made with respect thereto by the other parties
hereto prior to the time when such press release, publicity or other public
disclosure is made.
 
-26-

--------------------------------------------------------------------------------


10.20  Access to Records After Closing. Seller will and will cause its counsel
and certified public accountants to afford to the representatives of Purchaser,
including their counsel and accountants, reasonable access to, and copies of,
any records not transferred to Purchaser, including, but not limited to, all
audit and tax work papers. Purchaser will afford to the representatives of
Seller reasonable access to, and copies of, the records transferred to Purchaser
at the Closing during normal business hours after the Closing Date. Copies
furnished to the party gaining such access shall be furnished at the cost to the
recipient.
 
10.21  Non-Competition and Non-Solicitation.
 
(a)  As a material inducement to Purchaser to enter into and perform its
obligations under this Agreement, and in order to preserve and protect the trade
secrets and proprietary, confidential information of the Purchaser and XFone,
Inc. and its subsidiaries and affiliates (collectively for purposes of this
Section 10.21 the “Purchaser”), for a period of the later of (i) two (2) years
following the Closing Date or (ii) two (2) years from the date that Michael
Nassour discontinues as an agent for the Purchaser (the "Noncompetition
Period"), Michael Nassour will not directly or indirectly, either for himself or
for any partnership, limited liability company, individual, corporation, joint
venture or any other entity "participate in" (as defined below) any business
(including, without limitation, any division, group or franchise of a larger
organization) which engages in the "Telecommunications Business" in the States
of Mississippi, Alabama, Georgia, Tennessee, Florida, Kentucky, Louisiana, North
Carolina or South Carolina (the "Restricted Area"). For purposes of this
Agreement, "Telecommunications Business" shall mean the business of providing
any type of telecommunication services or internet access services to any person
or customer within the Restricted Area, including, without limitation, local,
long distance, broadband, dial up data services, wireless, DSL,
Voice-over-Internet Protocol (VoIP) and any other service or product being
offered or provided by the Purchaser or any of its affiliates. For purposes of
this Agreement, the term "participate in" shall include, without limitation,
having any direct or indirect interest in any corporation, partnership, limited
liability company, joint venture or other entity, whether as a sole proprietor,
owner, shareholder, partner, member, manager, joint venturer, creditor or
otherwise, or rendering any direct or indirect service or assistance to any
individual corporation, partnership, limited liability company, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise). Notwithstanding the foregoing,
nothing in this Section 10.21 shall prohibit Michael Nassour from owning not
more than five percent (5%) of the debt or equity securities of a publicly
traded corporation which may compete with Purchaser or from continuing to own
and operate its existing computer sales and service business as such business is
currently operating as of the Closing Date.
 
(b)  During the Noncompetition Period, and in order to preserve and protect the
trade secrets and proprietary, confidential information of Purchaser after the
Closing Date, Michael Nassour shall not (i) induce or attempt to induce any
employee of the Purchaser to leave the employ of Purchaser, or in any way
interfere with the relationship between the Purchaser and any employee thereof,
(ii) hire directly or through another entity any individual employed by
Purchaser who was previously employed by the Seller, or (iii) induce or attempt
to induce any customer, supplier, licensee, distributor or other business
relation of the Purchaser to cease doing business with the Purchaser, or in any
way interfere with the relationship between any such customer, supplier,
licensee, distributor or business relation and the Purchaser (including, without
limitation, making any negative statements or communications concerning the
Purchaser).
 
-27-

--------------------------------------------------------------------------------


(c)  If, at the time of enforcement of this Section 10.21, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or area reasonable under such circumstances shall be substituted
for the stated duration, scope or area and that the court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. Michael Nassour agrees that the restrictions contained in
this Section 10.21 are reasonable.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
SELLER:
 
CANUFLY.NET, Inc.
 
By:/s/ Michael Nassour
Michael Nassour, President
 
SHAREHOLDER:
 
/s/ Michael Nassour
Michael Nassour
 
PURCHASER:
 
XFONE USA, INC.
 
By:/s/ Wade Spooner
Wade Spooner, President


-28-

--------------------------------------------------------------------------------



List of Exhibits
 


 
Contained in Exhibit Volume
 


Exhibit 2.1 - Organizational Document
Exhibit 2.2 - Capitalization
Exhibit 2.4 - Financial Statements
Exhibit 2.6 - Letters of Credit
Exhibit 2.7 - Absence of Certain Recent Changes
Exhibit 2.8 - Title to Properties
Exhibit 2.9 - Agreements, Contracts and Commitments
Exhibit 2.10 - Burdensome Agreements
Exhibits 2.11 - Related Party Transactions
Exhibits 2.13 - Customer Contracts
Exhibit 2.18 - Permits and Licenses
Exhibit 2.20 - Litigation
Exhibit 2.21 - Compliance With Laws and Other Instruments
Exhibit 2.22A - Taxes
Exhibit 2.22B - Taxes
Exhibit 2.24 - Environmental Matters
Exhibit 2.25 - ERISA
Exhibit 2.27A - Employee Matters
Exhibit 2.8 - Insurance (DD Book)
Exhibit 2.29 - Books of Account; Reports; Bank Accounts
Exhibit 5.3 - Consents and Approvals; Releases


-29-

--------------------------------------------------------------------------------






List of Schedules
 
1.  Bill of Sale
2. Assumed Liabilities
3. Transferred Customer Revenues for December
 
-30-

--------------------------------------------------------------------------------


Schedule l to Asset Purchase Agreement
 
BILL OF SALE
 
Canufly.net, Inc., a Mississippi corporation (hereinafter called "Assignor"),
for One Dollar ($1.00) and other valuable consideration to it in hand paid,
receipt of which is hereby acknowledged, by these presents does sell, assign,
transfer and convey unto XFone, USA, Inc., a Mississippi corporation
(hereinafter called "Assignee"), its successors and assigns, the following
described property:
All property of every kind and description and wherever situated, tangible and
intangible, owned by Assignor or to which Assignor has any right, title or
interest on the date hereof, excepting only those properties of Assignor listed
on Exhibit "A" annexed hereto (the "Excluded Assets"), and including, without
limitation, all of "Seller's Assets" as defined in a certain Agreement of
Purchase and Sale of Assets, dated effective January 1, 2006, between Assignor,
as Seller and Assignee, as Purchaser (the "Agreement"), including, without
limitations, the following:

 
(i)
The rights to use the Seller’s corporate name and all variations thereof other
than the internet domain names of canufly.com and canufly.org which is owned by
Nassour Aviation;

 

 
(ii)
All customers of the Assignor as listed in Exhibit “B” hereto and all customer
lists and records and all information related to the customers in any form
whatsoever (the “Transferred Customers”) and all deposits for the Transferred
Customers as set forth on Exhibit “B” and all service contracts with any of the
Transferred Customers for services provided by the Seller to the Transferred
Customers;

 

 
(iii)
All cash, accounts receivable, loans receivable, marketable securities and
investments;

 

 
(iv)
All merchandise and all inventories and other supplies and supply inventories,
prepaid insurance, prepaid interest and other prepaid items and deposits,
chooses in action and causes of action, claims and rights of recovery or setoff
of every kind or character arising out of transactions or events occurring on or
prior to the date hereof irrespective of the date on which any such cause of
action, claim or right may arise or accrue;

 

 
(v)
All real property owned by the Assignor;

 

 
(vi)
All personal property of the Seller, including all furniture, fixtures,
machinery, equipment, vehicles, leaseholds and leasehold improvements, fixtures,
tools and all other tangible assets owned, leased or otherwise held by Seller
and which are used or useful to the Business, including those set forth on
Exhibit “C” hereto;

 

 
(vi)
All inventions, patents, licenses, permits and franchises, trademarks, trade
names, service marks, service names, copyrights, or know-how;

 
-31-

--------------------------------------------------------------------------------



 
(vii)
All goodwill of Seller as a going concern;

 

 
(viii)
The contracts as listed in Exhibit “D” hereto; and

 

 
(ix)
All books and records of Assignor, excepting only its minute books, corporate
seal and stock ledger records.

 
Assignor hereby authorizes and grants its power of attorney to Assignee and
appoints Assignee and its officers as Assignor's attorney-in-fact to take any
appropriate action in connection with any of said rights, claims, causes of
action and property, in the name of Assignor or in its own or any other name but
at its own expense, it being understood that this authorization and power of
attorney are coupled with an interest and irrevocable.
TO HAVE AND TO HOLD said rights, claims, causes of action, property, assets,
business and goodwill, as a going concern, unto the said Assignee, its
successors and assigns, to and for its use forever.
AND, Assignor does hereby warrant, covenant and agree that it:
(a) Has good and marketable title to the properties and assets hereby sold,
assigned, transferred, conveyed and delivered, free and clear of any liens,
claims or encumbrances; and
(b)  Will warrant and defend the sale of said properties and assets against all
and every person or persons whomsoever claiming or to claim against any or all
of the same;
(c) All of the representations and warranties with respect to the Seller,
Seller’s Assets and the Business made by Assignor in the Purchase Agreement are
incorporated herein by this reference and are hereby confirmed and ratified as
true, complete and accurate as of the date hereof.
IN WITNESS WHEREOF, Assignor has caused this instrument to be duly executed this
______ day of January, 2006 to be effective as of January 1, 2006.
 

        Assignor:  Canufly.net, Inc.  
   
   
 
 
  By:      

--------------------------------------------------------------------------------

Michael Nassour   President

 

       
Agreed to and Accepted:
 
Assignee: XFONE USA, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Wade Spooner   President

 
-32-

--------------------------------------------------------------------------------



Exhibit “A” to Bill of Sale
 


 
Excluded Assets
 


None
 
-33-

--------------------------------------------------------------------------------


Exhibit “B” to Bill of Sale
 


 
Customer List and Customer Deposits
 
See attached Customer List as of December 31, 2005
 


-34-

--------------------------------------------------------------------------------


 
Exhibit “C” to Bill of Sale
 


 
Personal Property
 
See attached Asset List.
-35-

--------------------------------------------------------------------------------


 
Exhibit “D” to Bill of Sale
 


 
Assigned Contracts (other than Customer Service Contracts)
 
1. Culkin Water District dated ________________.
 
2. City of Vicksburg dated February 10, 2005.
 


 
-36-

--------------------------------------------------------------------------------




 
Schedule 2 to Asset Purchase Agreement


Assumed Liabilities
 
1.Those agreed upon liabilities/payables directly attributed to the underlying
services for providing the services to the Canufly customers beginning with
January 1, 2006 billing cycles, until the transaction is closed.


2.Loan with B&K Bank, not to exceed $275,000, which will be paid at closing.
 
As of 1/8/06 from Michael Nassour, the on-line balance is $254,758.32. This is
the balance after the January 2006 monthly payment was made by Canufly. Per diem
interest is $46.84. Will contact David Cox at B&K Bank to confirm final payoff
at date of closing.
 
NOTE: XFone is not assuming any other liabilities. The liabilities listed under
current liabilities on the Balance Sheet, with the exception of the Advanced
Payments category, which has been zeroed out between the parties, is the
responsibility of Canufly.


-37-

--------------------------------------------------------------------------------



Schedule 3


Transferred Customers for December


-38-

--------------------------------------------------------------------------------

